DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 11/19/2021 Non-Final Office Action, claims 1-20 were pending. Claims 1 and 2 were rejected, while claims 3-20 were withdrawn.
In the Applicant’s 02/09/2022 Reply, claim 1 was amended. 
Claims 1-20 remain pending.

Remarks and Amendments
Claims 1 and 2 were rejected under 35 U.S.C. 103 as being unpatentable over Rivera, et al., Plant Lipases: Partial Purification of Carica papaya Lipase, 681:115 (2012):

    PNG
    media_image1.png
    522
    625
    media_image1.png
    Greyscale

	The Applicant amended claim 1 requiring the a’) step to be limited to room temperature and argues this temperature is not taught by Rivera, which requires the entire process to be carried out on ice or in a cold (4 °C) room to avoid sample degradation. (p. 120, Note 3). This disclosure teaches away from the claimed process, suggesting the opposite of the claimed process’ room temperature limitation and providing an expectation that room temperature would not be an effective modification for the intended purpose. This rejection is, therefore, withdrawn.
This application is in condition for allowance except for the presence of claims 3-20 directed to non-elected inventions with traverse in the reply filed on 11/04/2021. Applicant is TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
It is noted that claim 1 utilizes broad limitations followed by narrower limitations, often the subject of rejections under 35 U.S.C. 112, indefinite, because it may be unclear whether the broader or narrower limitation is intended. (MPEP 2173.05(c)). For example, claim 1 recites a ratio of dried raw Carica papaya/distilled water of between “0.01 and 0.5, between 0.05 and 0.25, between 0.08 and 0.2, or 0.1.” In this case, the claim recites ranges in a list, using “or,” where selection of one of the ranges is required by the claim, and all of the recited ranges are definite. By contrast, the examples in which a recitation of a broader followed by narrower limitation do not indicate which limitation is required. Examples of claim language which have been held to be indefinite are (A) "a temperature of between 45 and 78 degrees Celsius, preferably between 50 and 60 degrees Celsius"; and (B) "a predetermined quantity, for example, the maximum capacity." (MPEP 2173.05(c)(I)).  

Conclusion
Claims 1-20 remain pending.
Claims 1 and 2 are allowed.
Claims 3-20 are withdrawn.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm' r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655